Citation Nr: 1205778	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a respiratory disability, to include bronchiectasis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served from January 1962 to July 1962.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of March 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Boston, Massachusetts.  

Following the appellant's notice of disagreement, he subsequently testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  After further review of the appellant's testimony and a review of the claims folder, the Board determined that additional development of the claim was necessary.  Thus, in February 2011, the claim was remanded for said development.  The claim has been returned to the Board for appellate review.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased evaluation for his service-connected pulmonary disorder. 

More specifically, as indicated above, the Board remanded this claim in February 2011 for the purpose of obtaining additional evidence.  The Board tasked the RO/AMC to obtain the appellant's missing VA medical treatment records and to schedule the appellant for a medical examination in order to determine the severity of his pulmonary disorder.  In the instructions to the RO/AMC, the RO/AMC was specifically directed to obtain the appellant's medical records prior to accomplishing the medical examination.  By doing this, the Board could ensure that the medical examiner had the opportunity to review all of the appellant's medical treatment records prior to the exam.  Such a review would allow for the examiner to make comments on any previous treatment the appellant had undergone and it would further ensure that the evaluation was a fully informed one, based upon all of the evidence of record.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this instance, the Board remanded the claim in February 2011.  The record indicates that the appellant underwent a medical examination in March 2011.  The record further shows that the RO/AMC did not attempt to obtain all of the appellant's medical records until April 2011 - a month after the examination.  In other words, instead of having all of the records before him when he examined the appellant, the examiner did not have any of the historical treatment records before him.  The Board also notes that the examiner did not even indicate that he reviewed any of the appellant's medical treatment records - even those that had previously been of record.  

After reviewing the results obtained by the AMC/RO, the Board finds that there has not been substantial compliance with its February 2011 remand instructions.  That Board further finds that, in fact, the AMC/RO has disregarded the Board's instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the Board believes that the examination results are inadequate because they are based on an incomplete record and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the AMC/RO so that another examination, which contains definitive opinions based upon a complete record, may be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC/RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC/RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC/RO for the following redevelopment:

1.  The RO/AMC should obtain any outstanding treatment records of the appellant dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC/RO should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2011).  

2.  Only after the RO/AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the RO/AMC should schedule the appellant for a VA pulmonary examination to determine the extent and severity of his bronchiectasis.  The claims folder must be made available to the examiner and the examiner must indicate that he or she has reviewed the appellant's complete claims folder prior to the examination.  All necessary tests and studies are to be performed, including pulmonary function tests, and all findings are to be reported in detail.  It is essential that the pulmonary function study contains the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardiorespiratory limitation).  Moreover, the examiner must ensure that the actual numerical results from the pulmonary function test be included in the claims folder for review.  The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy should also be documented.  Moreover, the examiner must fully document whether the appellant has undergone any incapacitating episodes of infection, and the duration of those infections should be annotated.  The examiner should further indicate whether the appellant is suffering from anorexia, eight loss, frank hemophysis, blood tinged sputum, etcetera.  If there are currently no symptoms and manifestations, the examiner should so state.  A complete rationale for any opinion expressed should be included in the examination report.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be set forth in a legible report. 

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC/RO should readjudicate the issue now on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal. Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (20110 his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


